UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 01403) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: November 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Equity Fund Semiannual report 4 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have been volatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. We also believe this is an important time to talk to your financial advisor to determine if your investments are in line with your individual goals and appetite for risk. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking the benefits of investing in stocks around the world Just as free trade has opened the U.S. economy to world imports in recent years, the world has also opened to U.S. investors. Putnam Global Equity Fund targets solid companies throughout the world to offer investors a globally diversified stock portfolio. With a global mandate, the fund invests across developed markets such as the United States, the European Union, and Japan. It also invests a portion of its assets in emerging markets. Though they have greater risk of volatility and illiquid securities, markets such as Brazil, Russia, India, and China may offer more robust economic growth. The funds portfolio manager selects from thousands of stocks worldwide, with a strategy that seeks quality companies without a bias toward either growth- or value-style stocks. The manager seeks to buy the stocks of these companies when they are priced below what he determines to be their true worth. While the fund typically favors midsize and large companies, it can also invest in small companies. The fund has the flexibility to invest in top global competitors wherever they are based. To gather information about this wide variety of companies and markets, the manager draws on in-house research by Putnam analysts based in Boston, London, and Singapore. While investing in companies that operate under different economic and political systems involves risk, the fund may let your money grow when there is a downturn in the U.S. economy. That may be because international economies, which can follow a different business cycle, might be growing while the U.S. economy is sluggish. In addition, investing in securities denominated in foreign currencies provides another type of diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. The manager diligently monitors risk, seeking to sell fund holdings and to hedge currencies that may offer more risk than reward. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock selection stresses fundamental analysis In selecting holdings for the fund, the portfolio manager looks for stocks that have multiple sources of strength working in their favor. To consider a wide range of possible strengths, he uses a disciplined research process that stresses fundamental analysis. The process has three stages: Screening: With support from a team of stock analysts, the manager screens companies around the world to focus on 100200 stocks that he wants to consider buying for the portfolio. Analysis: To determine which stocks to favor and which to reject, the manager and analysts meet with company managements and their competitors, customers, and suppliers. Portfolio construction: The manager regularly reviews and monitors the funds holdings, seeking to build and maintain a portfolio that offers a balance of return and risk. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager Darren A. Jaroch, CFA The fund posted strong returns versus its benchmark and its Lipper peer group over the past six months. What were some of the main factors driving performance? Stock selection was the primary driver of positive performance in the portfolio. From a top-down perspective, the dominant theme was the strengthening global economy, and this focus also guided sector positioning. I am pleased to say that we got it right during the period. We had a strong offensive stance in the portfolio, while being underweight the defensive categories. The portfolio was overweight energy and basic materials, and underweight financials, consumer staples, telecommunications, and utilities. I was very pleased with the funds performance for the six-month period. Where did you find investment opportunities around the world? During the period, we saw extremely strong performance in the U.S. stock market, as the United States posted much better-than-expected growth numbers. In addition, Europe bounced off its lows in the six-month period because of the evolving sovereign debt crisis. It was a period when everyone agreed that this was a worldwide economic expansion that was not being driven by Chinaalone. The portfolio had significant exposure to emerging markets outside the benchmark, including Russia, South Korea, Taiwan, Brazil, and China. There was a significant amount of divergent performance within that group. We achieved significant outperformance over the semiannual period, and many of those active bets were in the United States and Canada. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 4/30/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 14. 5 What were some holdings that contributed to the strong performance? Honam Petrochemical of South Korea, an out-of-benchmark holding, was our top performer during the period. Honam makes and sells ethylene, a petrochemical. While the input price of oil increased dramatically during the period, Honams prices for its chemicals increased even more dramatically. The prices of its products, which are used in housewares, pipes, films, and fabrics, rose even further. The company increased its manufacturing capacity dramatically at precisely the right time. It was truly levered to the global cyclical economicexpansion. Capital One Financial , an overweight benchmark holding, also contributed significantly. Capital One was not a favorite among investors, but as the U.S. credit environment improved, people were able to buy down debt and lower their interest rates. As a result, the company was able to improve its balance sheet, and the stock rallied. Two other contributors were Aetna and UnitedHealth Group  both health maintenance organizations [HMOs]. The portfolio was overweight both of these holdings, even though health care could be considered a defensive investment. Prior to the period, both of these companies stocks suffered under the regulatory pressures brought about by the national health-care reform bill that passed last year. We believe that both Aetna and UnitedHealth have excellent management teams that quickly cut costs and gained efficiencies. The stocks appreciated significantly as a result. What were some of the holdings that held back performance? Banco Santander Brasil was an out-of-benchmark holding that detracted from performance. Brazils central bank is very sensitive to any inflationary pressures, and the companys shares suffered when a more restrictive monetary policy was put in place Country allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 during the period. We continue to hold the stock, however, believing in its long-term potential and that it will benefit from Brazils secular economic growth story. Longtop Financial Technologies , another out-of-benchmark holding, is a computer technology company that supplies technology to financial services firms in China. As big and wealthy as banks are in China, many still have antiquated computer systems. This stock has been a favorite of the stock shorting community and has not been able to shake that as a result. We still believe in the stocks long-term potential. Dongfeng Motor Group , another out-of-benchmark holding, is one of the top automakers in China. During the period, the Chinese government issued regulations for the automotive market, limiting the number of cars that could be registered in Beijing. There were also supply-chain issues that occurred for automotive parts and components in the wake of Japans earthquake and tsunami. This stock lost value as aresult. How did the fund use derivatives during theperiod? We used currency forwards to hedge portions of our foreign currency exposures. Currency forwards allow us to pursue strategies that can help protect the fund from adverse movements in exchange rates. This table shows the funds top 10 holdings by percentage of the funds net assets as of 4/30/11. Short-term holdings are excluded. Holdings will vary over time. 7 What is your outlook for the global equity markets and the economy? We are generally very positive on equities, a view that is based on a whole host of factors, including stock valuations relative to bonds and other asset classes. Equities are trading at historically low prices, and there has been a significant improvement in corporate profitability due to efficiency gains and cost-restructuring. In addition, we believe that the global economy is on solid footing. Companies have plenty of cash on hand, and there is significant liquidity for mergers and acquisitions, the raising of dividends, and stock buybacks. The flows out of equities also have been dramatic and historic over the past couple of years. We expect that more investment dollars will move out of fixed-income investments and into equities over the next several months, further boosting gains. Headwinds remain, such as high energy costs and inflation. We hope that the price of oil will remain in the sweet spot of $90 to $100per barrel. If it stays there, we should avoid demand destruction on the consumer side and corporate profits being hurt. With the Federal Reserves second round of quantitative easing, known as QE2, coming to an end in June, there is some risk of monetary policy mistakes. There is also the sovereign debt issue in Europe, and the ongoing risk of a new tempest occurring in the Middle East. To be sure, we have entered a new phase of this V-shaped recovery. Going forward, it is my belief that many stocks are priced for similar outcomes. In this environment, my job as a portfolio manager is to determine and discern which ones are going to outperform and which ones are going to have worse outcomes. We have a positive outlook on This chart shows the funds largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 equities, but we are also entering a later part of the growth cycle and economic expansion, and it does not come without risks. Thank you, Darren, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Darren A. Jaroch has a B.A. from Hartwick College. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1996. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to nega tive. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed itsdeficit. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (9/23/02) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.28% 7.90% 7.53% 7.53% 7.52% 7.52% 7.80% 7.57% 8.03% 8.42% 10 years 32.57 24.93 22.78 22.78 22.89 22.89 26.20 21.76 29.55 35.40 Annual average 2.86 2.25 2.07 2.07 2.08 2.08 2.35 1.99 2.62 3.08 5 years 5.59 0.45 1.64 0.28 1.66 1.66 3.06 0.57 4.35 6.90 Annual average 1.09 0.09 0.33 0.06 0.33 0.33 0.60 0.11 0.86 1.34 3 years 3.79 9.36 6.02 8.77 5.93 5.93 5.18 8.53 4.48 3.09 Annual average 1.28 3.22 2.05 3.01 2.02 2.02 1.76 2.93 1.52 1.04 1 year 20.60 13.64 19.63 14.63 19.63 18.63 19.98 15.79 20.42 20.84 6 months 19.45 12.62 18.99 13.99 19.03 18.03 19.24 15.09 19.41 19.59 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Prior performance benefited from the receipt of a Tyco International, Ltd. Class Action Settlement pertaining to investments made prior to 2003. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 4/30/11 Lipper Global Large-Cap Core Funds MSCI World Index (ND) category average* Annual average (life of fund) 6.69% 8.24% 10 years 46.65 63.27 Annual average 3.90 4.86 5 years 12.15 18.63 Annual average 2.32 3.39 3 years 1.70 1.47 Annual average 0.57 0.43 1 year 18.25 18.14 6 months 14.75 13.39 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/11, there were 141, 138, 117, 101, 49, and 16 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.101 $0.033 $0.041 $0.060 $0.081 $0.122 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $8.41 $8.92 $7.57 $7.97 $8.05 $8.34 $8.31 $8.68 4/30/11 9.93 10.54 8.97 9.44 9.53 9.88 9.83 10.24 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (9/23/02) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.08% 7.71% 7.33% 7.33% 7.33% 7.33% 7.61% 7.38% 7.83% 8.22% 10 years 34.74 27.02 25.09 25.09 25.12 25.12 28.40 23.95 31.75 37.63 Annual average 3.03 2.42 2.26 2.26 2.27 2.27 2.53 2.17 2.80 3.25 5 years 5.58 0.48 1.61 0.32 1.73 1.73 3.04 0.62 4.22 6.89 Annual average 1.09 0.10 0.32 0.06 0.34 0.34 0.60 0.12 0.83 1.34 3 years 3.03 8.63 5.21 7.98 5.08 5.08 4.41 7.76 3.73 2.18 Annual average 1.02 2.96 1.77 2.73 1.72 1.72 1.49 2.66 1.26 0.73 1 year 16.51 9.77 15.66 10.66 15.74 14.74 15.99 11.93 16.30 16.88 6 months 19.97 13.10 19.48 14.48 19.52 18.52 19.75 15.56 19.79 20.11 11 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/10* 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% Annualized expense ratio for the six-month period ended 4/30/11 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10.  Includes an increase of 0.02% in annualized performance fees for the six months ended 4/30/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.40 $11.46 $11.46 $10.11 $8.76 $6.04 Ending value (after expenses) $1,194.50 $1,189.90 $1,190.30 $1,192.40 $1,194.10 $1,195.90 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.80 $10.54 $10.54 $9.30 $8.05 $5.56 Ending value (after expenses) $1,018.05 $1,014.33 $1,014.33 $1,015.57 $1,016.81 $1,019.29 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 4/30/11 (Unaudited) COMMON STOCKS (99.3%)* Shares Value Airlines (0.8%) Cathay Pacific Airways, Ltd. (Hong Kong) 1,671,000 $4,178,318 Qantas Airways, Ltd. (Australia)  1,609,071 3,735,677 Auto components (0.2%) Autoliv, Inc. (Sweden) 27,600 2,211,588 Automobiles (2.5%) Dongfeng Motor Group Co., Ltd. (China) 4,328,000 6,787,586 Fiat SpA (Italy) 233,224 2,493,482 Ford Motor Co.  123,600 1,912,092 Kia Motors Corp. (South Korea) 96,946 7,000,729 Nissan Motor Co., Ltd. (Japan) 624,200 6,016,271 Chemicals (4.3%) Agrium, Inc. (Canada) 52,600 4,768,726 Ashland, Inc. 234,680 14,568,934 BASF SE (Germany)  81,797 8,419,831 CF Industries Holdings, Inc. 16,200 2,293,110 Honam Petrochemical Corp. (South Korea) 23,805 8,424,974 Nitto Denko Corp. (Japan) 74,000 3,966,589 Commercial banks (6.3%) Banco Santander Brasil (Unit) (Brazil) 1,075,700 12,393,488 Barclays PLC (United Kingdom) 1,722,179 8,158,466 BNP Paribas SA (France) 99,131 7,861,378 Bond Street Holdings, LLC 144A Class A  F 27,622 566,251 Sberbank OJSC (Russia)  2,072,648 7,585,361 Wells Fargo & Co. 850,272 24,751,418 Commercial services and supplies (1.9%) R. R. Donnelley & Sons Co. 990,600 18,682,716 Communications equipment (1.4%) HTC Corp. (Taiwan) 167,000 7,614,613 Research in Motion, Ltd. (Canada)  122,000 5,944,268 Computers and peripherals (0.2%) Asustek Computer, Inc. (Taiwan) 195,000 1,761,627 Construction and engineering (1.1%) Aveng, Ltd. (South Africa) 922,289 4,902,764 KBR, Inc. 148,400 5,694,108 Consumer finance (2.1%) Capital One Financial Corp. 378,500 20,715,305 Diversified financial services (2.5%) Criteria Caixacorp SA (Spain) 767,216 5,675,247 ING Groep NV ADR (Netherlands)  S 231,500 3,053,485 JPMorgan Chase & Co. 331,000 15,103,530 17 COMMON STOCKS (99.3%)* cont. Shares Value Diversified telecommunication services (2.8%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 285,300 $13,228,280 Verizon Communications, Inc. 374,700 14,156,166 Electrical equipment (3.1%) Mitsubishi Electric Corp. (Japan) 2,047,000 22,808,917 Schneider Electric SA (France) S 43,522 7,704,005 Electronic equipment, instruments, and components (1.0%) Vishay Intertechnology, Inc.  480,968 9,176,869 Energy equipment and services (2.6%) National Oilwell Varco, Inc. 118,300 9,072,427 Oceaneering International, Inc.  99,020 8,656,328 Oil States International, Inc.  94,000 7,802,940 Food products (1.0%) Corn Products International, Inc. 176,700 9,736,170 Health-care providers and services (4.7%) Aetna, Inc. 713,249 29,514,244 UnitedHealth Group, Inc. 339,400 16,708,662 Hotels, restaurants, and leisure (1.4%) Compass Group PLC (United Kingdom) 1,217,507 11,897,293 Kangwon Land, Inc. (South Korea) 68,380 1,560,955 Household durables (0.2%) Garmin, Ltd.  S 53,000 1,814,190 Household products (0.8%) Reckitt Benckiser Group PLC (United Kingdom) 147,854 8,213,138 Insurance (3.4%) Allied World Assurance Company Holdings, Ltd. 44,100 2,865,177 AXA SA (France) 904,905 20,348,126 Hartford Financial Services Group, Inc. (The) 162,700 4,713,419 Prudential Financial, Inc. 80,000 5,073,600 Internet software and services (0.7%) Telecity Group PLC (United Kingdom)  819,988 7,202,445 IT Services (1.8%) Accenture PLC Class A 272,900 15,590,777 Computer Sciences Corp. 48,700 2,482,726 Leisure equipment and products (0.4%) Sankyo Co., Ltd. (Japan) 81,500 4,233,328 Machinery (0.9%) ANDRITZ AG (Austria) 46,929 4,853,946 Fiat Industrial SpA (Italy)  233,224 3,476,760 18 COMMON STOCKS (99.3%)* cont. Shares Value Media (2.2%) DIRECTV Class A  210,600 $10,233,054 Fuji Media Holdings, Inc. (Japan) 2,426 3,256,063 Vivendi (France) 264,931 8,327,499 Metals and mining (5.0%) BHP Billiton, Ltd. (Australia) 89,641 4,533,087 First Quantum Minerals, Ltd. (Canada) 20,800 2,964,706 Fortescue Metals Group, Ltd. (Australia) 1,661,800 11,273,580 Freeport-McMoRan Copper & Gold, Inc. Class B 74,800 4,116,244 Rio Tinto PLC (United Kingdom) 162,792 11,885,856 Vedanta Resources PLC (United Kingdom) 154,436 6,015,704 Xstrata PLC (United Kingdom) 327,379 8,334,681 Oil, gas, and consumable fuels (12.8%) Chevron Corp. 324,139 35,473,772 CNOOC, Ltd. (China) 901,000 2,243,242 Gazprom OAO (Russia) 2,573,875 21,767,724 GS Holdings (South Korea) 42,747 3,595,366 Inpex Holdings, Inc. (Japan) 960 7,364,072 Lukoil OAO ADR (Russia) 203,951 14,120,395 Nexen, Inc. (Canada) 204,596 5,413,645 Occidental Petroleum Corp. 112,400 12,846,196 OMV AG (Austria) 65,091 2,976,720 Petroleo Brasileiro SA ADR (Brazil) 65,500 2,445,115 Sunoco, Inc. 152,300 6,497,118 Surgutneftegas ADR (Russia) 483,303 5,160,045 Tatneft 144A ADR (Russia) 135,764 6,141,929 Paper and forest products (1.8%) Domtar Corp. (Canada) 192,812 17,935,372 Pharmaceuticals (7.3%) Astellas Pharma, Inc. (Japan) 230,000 8,783,234 AstraZeneca PLC (United Kingdom) 110,065 5,493,089 Eli Lilly & Co. 231,600 8,571,516 Forest Laboratories, Inc.  58,800 1,949,808 Pfizer, Inc. 1,436,263 30,104,072 Sanofi (France) 212,386 16,814,072 Real estate investment trusts (REITs) (0.4%) CommonWealth REIT R 128,360 3,515,780 Real estate management and development (1.0%) Henderson Land Development Co., Ltd. (Hong Kong) 1,424,000 9,754,624 Road and rail (3.9%) Avis Budget Group, Inc.  367,761 6,972,749 Canadian National Railway Co. (Canada) 346,600 26,890,400 Seino Holdings Co., Ltd. (Japan) 570,000 4,284,383 19 COMMON STOCKS (99.3%)* cont. Shares Value Semiconductors and semiconductor equipment (3.1%) GT Solar International, Inc.  S 534,000 $5,964,780 Jusung Engineering Co., Ltd. (South Korea)  305,113 4,907,257 Macronix International Co., Ltd. (Taiwan) 10,709,159 7,030,123 Radiant Opto-Electronics Corp. (Taiwan) 1,985,000 6,018,873 Samsung Electronics Co., Ltd. (South Korea) 7,870 6,580,102 Software (3.8%) Adobe Systems, Inc.  279,800 9,387,290 CA, Inc. 400,000 9,836,000 Intuit, Inc.  91,389 5,077,573 Longtop Financial Technologies Ltd. ADR (Hong Kong)  S 164,317 3,706,992 Microsoft Corp. 362,290 9,426,786 Specialty retail (1.7%) Industria de Diseno Textil (Inditex) SA (Spain) 131,986 11,856,219 Kingfisher PLC (United Kingdom) 1,114,217 5,123,369 Textiles, apparel, and luxury goods (2.2%) Christian Dior SA (France) 19,073 3,066,509 Coach, Inc. 155,991 9,329,822 LVMH Moet Hennessy Louis Vuitton SA (France) 52,856 9,510,982 Tobacco (2.8%) Philip Morris International, Inc. 399,700 27,755,168 Trading companies and distributors (2.2%) Mitsui & Co., Ltd. (Japan) 650,300 11,578,460 W.W. Grainger, Inc. 68,000 10,308,800 Wireless telecommunication services (1.0%) China Mobile, Ltd. (China) 1,106,500 10,190,574 Total common stocks (cost $831,294,933) U.S. TREASURY OBLIGATIONS (%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.375s, January 15, 2017 i $133,818 $154,899 Total U.S. treasury obligations (cost $154,899) SHORT-TERM INVESTMENTS (1.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% d 12,185,850 $12,185,850 Putnam Money Market Liquidity Fund 0.08% e 2,541,299 2,541,299 SSgA Prime Money Market Fund 0.09% i P 1,318,012 1,318,012 U.S. Treasury Bills for effective yields ranging from 0.14% to 0.16%, November 17, 2011 ## $640,000 639,432 Total short-term investments (cost $16,684,603) TOTAL INVESTMENTS Total investments (cost $848,134,435) 20 Key to holdings abbreviations ADR American Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $981,667,877.  Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,126,050 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of
